Matter of Carmen L. v Rafael R. (2018 NY Slip Op 05114)





Matter of Carmen L. v Rafael R.


2018 NY Slip Op 05114


Decided on July 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2018

Friedman, J.P., Gische, Kahn, Singh, Moulton, JJ.


7078A 7078

[*1] In re Carmen L., Petitioner-Appellant,
vRafael R., Respondent-Respondent.


Law Offices of Paul Matthews, New York (Paul W. Matthews of counsel), for appellant.

Orders, Family Court, New York County (Marva A. Burnett, Referee), entered on or about August 10, 2015, which, upon a fact-finding determination that respondent committed the family offense of menacing in the second degree, granted petitioner a one-year order of protection, and denied her request for a full two-year stay-away order, unanimously affirmed, without costs.
A fair preponderance of the evidence established that respondent committed the family offense of menacing in the second degree (see Family Ct Act § 832; Penal Law § 120.14). The hearing testimony showed that in the midst of an acrimonious and ongoing dispute purportedly over petitioner's apartment, which involved respondent's ex-wife and children, respondent threatened petitioner with physical violence, on at least two occasions, on the street and over her cell phone, thereby placing petitioner in reasonable fear of physical injury. However, the Referee's decision not to issue a full stay-away order of protection for a period of two years was not unreasonable under the circumstances presented (compare Barbara E. v John E., 44 AD3d 426 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 10, 2018
CLERK